 

Execution Version

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”), dated as of October 1,
2019, is entered into between GlassBridge Enterprises, Inc., a Delaware
corporation (“Seller”), and ORIX PTP HOLDINGS, LLC, a Delaware limited liability
company (“Buyer”).

 

RECITALS

 

WHEREAS, Seller owns all of the issued and outstanding shares of common stock,
par value $0.01 per share (the “Common Stock”), of Imation Enterprises Corp., a
Delaware corporation (the “Company”); and

 

WHEREAS, immediately prior to the Closing (as defined below), the Company issued
to Seller (i) a promissory note, dated as of September 30, 2019, in the original
principal amount of $9,000,000 and with a maturity date of September 30, 2026
(“Levy Note”) and (ii) a promissory note, dated as of September 30, 2019, in the
original principal amount of $4,000,000 and with a maturity date of September
30, 2026 (“Sport-BLX Note” and collectively with the Levy Note, the “Notes”);
and

 

WHEREAS, Seller wishes to sell to Buyer, and Buyer wishes to purchase from
Seller, 201 shares of Common Stock of the Company (the “Shares”), which
constitutes 20.10% of the issued and outstanding shares of Common Stock of the
Company, and the Notes (collectively with the Shares, the “Securities”), subject
to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

ARTICLE 1

PURCHASE AND SALE

 

Section 1.1 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing (as defined herein), Seller shall sell, transfer and
assign to Buyer, and Buyer shall purchase from Seller, all of Seller’s right,
title and interest in and to the Securities, free and clear of any liens,
pledges, security interests, charges, claims, encumbrances, agreements, options,
voting trusts, proxies and other arrangements or restrictions of any kind other
than pursuant to applicable securities laws (“Encumbrances”), for the
consideration specified in Section 1.2.

 

Section 1.2 Purchase Price. The aggregate purchase price for the Securities
shall be $17,562,700 (the “Purchase Price”). Buyer shall pay the Purchase Price
to Seller at the Closing in cash, by wire transfer of immediately available
funds in accordance with the wire transfer instructions set forth in Section 1.2
of the Disclosure Schedules. Seller and Buyer agree that the Purchase Price
shall be allocated among the Securities for all purposes (including tax and
financial accounting) as shown on the allocation schedule attached hereto as
Exhibit A.

 

   

 

 

Section 1.3 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place simultaneously with the execution of
this Agreement on the date of this Agreement (the “Closing Date”) at the offices
of Norton Rose Fulbright US LLP, New York, New York, or on such other date or at
such other place as Buyer and Seller may agree in writing. The consummation of
the transactions contemplated by this Agreement shall be deemed to occur at
11:59 p.m. on the Closing Date.

 

Section 1.4 Transfer Taxes. Buyer and Seller shall each pay one-half (1/2) of
any sales, use or transfer taxes, documentary charges, recording fees or similar
taxes, charges, fees or expenses, if any, that become due and payable as a
result of the transactions contemplated by this Agreement.

 

Section 1.5 Withholding Taxes. Buyer and the Company shall be entitled to deduct
and withhold from the Purchase Price all taxes that Buyer and the Company may be
required to deduct and withhold under any provision of tax law. All such
withheld amounts shall be treated as delivered to Seller hereunder. Buyer
acknowledges and agrees that if Seller delivers a completed Form W-9 (Request
for Taxpayer Identification Number and Certification), there will not be any
amount deducted or withheld from the Purchase Price.

 

ARTICLE 2

 

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer that the statements contained in this
ARTICLE 2 are true and correct as of the date hereof. For purposes of this
ARTICLE 2, “Seller’s knowledge” shall mean the actual knowledge of any director
or officer of Seller or the Company and any Subsidiary, or what such director or
officer would reasonably be expected to have knowledge of after due inquiry of
such person’s direct reports or, if different, the person at the Company or such
Subsidiary who is likely to have the relevant knowledge as to the subject matter
of the applicable representation and warranty.

 

Section 2.1 Organization and Authority of Seller; Enforceability. Seller is a
corporation duly organized, validly existing and in good standing under the laws
of the state of Delaware. Seller has full corporate power and authority to enter
into this Agreement and the documents to be delivered hereunder, to carry out
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution, delivery and performance by Seller of this Agreement and
the documents to be delivered hereunder and the consummation of the transactions
contemplated hereby have been duly authorized by all requisite corporate action
on the part of Seller. This Agreement and the documents to be delivered
hereunder have been duly executed and delivered by Seller, and (assuming due
authorization, execution and delivery by Buyer) this Agreement and the documents
to be delivered hereunder constitute legal, valid and binding obligations of
Seller, enforceable against Seller in accordance with their respective terms,
subject as to enforcement to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

 - 2 - 

 

 

Section 2.2 Organization, Authority and Qualification of the Company. The
Company is a corporation duly organized, validly existing and in good standing
under the laws of the state of Delaware and has full corporate power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on its business as it has been and is currently
conducted. The Company and each Subsidiary is duly licensed or qualified to do
business and is in good standing in each jurisdiction in which the respective
properties owned or leased by it or the operation of its respective business as
currently conducted makes such licensing or qualification necessary. All
corporate actions taken by the Company in connection with this Agreement and the
documents to be delivered hereunder will be duly authorized on or prior to the
Closing.

 

Section 2.3 Subsidiaries; Equity Interests.

 

(a) Except as disclosed in Section 2.3(a) of the Disclosure Schedules, the
Company does not have any Subsidiaries, and all of the outstanding Equity
Interests (as defined herein) in such Subsidiaries set forth in Section 2.3(a)
of the Disclosure Schedules have been validly issued, are fully paid and
nonassessable and are owned by the Company in the amounts specified in Section
2.3(a) of the Disclosure Schedules, free and clear of all Encumbrances, other
than pursuant to applicable securities laws.

 

(b) Except as disclosed in Section 2.3(b) of the Disclosure Schedules, neither
the Company nor any Subsidiary owns, nor has any Equity Interests in any other
Person (except, in the case of the Company, for Equity Interests owned in the
Subsidiaries as disclosed in Section 2.3(a) of the Disclosure Schedules), and
all of the outstanding Equity Interests disclosed in Section 2.3(b) of the
Disclosure Schedules have been validly issued, are fully paid and nonassessable
and are owned by the Company or any Subsidiary, as applicable, in the amounts
specified in Section 2.3(b) of the Disclosure Schedules, free and clear of all
Encumbrances, other than pursuant to applicable securities laws.

 

(c) For purposes of this Agreement:

 

(i) “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

(ii) “Governmental Authority” means any federal, state, local or foreign
government or political subdivision thereof, or any agency or instrumentality of
such government or political subdivision, or any self-regulated organization or
other non-governmental regulatory authority or quasi-governmental authority (to
the extent that the rules, regulations or orders of such organization or
authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction.

 

(iii) “Person” means an individual, corporation, partnership, joint venture,
limited liability company, Governmental Authority, unincorporated organization,
trust, association, or other entity.

 

 - 3 - 

 

 

(iv) “Subsidiary” means, with respect to any Person, any other Person the
accounts of which would be consolidated with those of such Person in such
Person’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP (as defined herein) as well as any other Person
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, by such Person or (b) that is, as of such date,
otherwise controlled by such Person by the possession, directly or indirectly,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ability to exercise voting power, by contract or
otherwise. Unless otherwise expressly stated, the term “Subsidiary” shall refer
to a Subsidiary of the Company.

 

Section 2.4 No Conflicts; Consents. The execution, delivery and performance by
Seller of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby and thereby, do not and
will not: (a) conflict with or result in a violation or breach of, or default
under, any provision of the certificate of incorporation, by-laws or other
organizational documents of Seller, the Company or any Subsidiary; (b) conflict
with or result in a violation or breach of any provision of any judgment, order,
decree, statute, law, ordinance, rule or regulation applicable to Seller or the
Company; (c) require the consent, notice or other action by any Person under,
conflict with, result in a violation or breach of, constitute a default or an
event that, with or without notice or lapse of time or both, would constitute a
default under, result in the acceleration of or create in any party the right to
accelerate, terminate, modify or cancel any Contract to which Seller, the
Company or any Subsidiary is a party or by which Seller or the Company is bound
or to which any of their respective properties and assets are subject; (d)
result in the creation or imposition of any Encumbrance on the Securities or any
properties or assets of the Company or any Subsidiary; or (e) result in the loss
or impairment of, diminish or detract from, or interfere with the value, use or
ownership of any properties or assets of Seller, the Company or any Subsidiary.
No consent, approval, waiver or authorization is required to be obtained by
Seller or the Company or any Subsidiary from any Person in connection with the
execution, delivery and performance by Seller of this Agreement and the
documents to be delivered hereunder and the consummation of the transactions
contemplated hereby and thereby.

 

Section 2.5 Legal Proceedings; Governmental Orders. Except as set forth on
Schedule 2.5 of the Disclosure Schedules, there is no claim, action, suit,
proceeding or governmental investigation (“Action”) of any nature pending or, to
Seller’s knowledge, threatened (a) against or by the Company or any Subsidiary
affecting any of their respective properties or assets (or by or against Seller
or any affiliate thereof and relating to the Company or any Subsidiary); or (b)
against or by the Company, any Subsidiary, Seller or any affiliate of Seller
that challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To Seller’s knowledge, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
Action. There is no outstanding order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental
Authority and no unsatisfied judgments, penalties or awards against or affecting
the Company or any Subsidiary or any of their properties or assets.

 

 - 4 - 

 

 

Section 2.6 Compliance With Laws; Permits. The Company and each Subsidiary has
complied, and is now complying, with all laws applicable to it or its business,
properties or assets. All permits, licenses, approvals, authorizations,
registrations, certificates and similar rights required to be obtained from
Governmental Authorities for the Company and each Subsidiary to conduct its
respective business or own its respective properties or assets have been
obtained by it and are valid and in full force and effect.

 

Section 2.7 Financial Statements.

 

(a) True, correct and complete copies of the Company’s unaudited consolidated
balance sheet and statements of operations, shareholders’ equity and cash flows
as of and for the eight months ended August 31, 2019 are set forth in Section
2.7 of the Disclosure Schedules (collectively, the “Financial Statements”). The
balance sheet of the Company as of August 31, 2019 is referred to herein as the
“Balance Sheet” and the date thereof as the “Balance Sheet Date.”

 

(b) The Financial Statements have been prepared in accordance with United States
generally accepted accounting principles (“GAAP”) applied on a consistent basis
throughout the period involved, subject to normal and recurring year-end
adjustments (the effect of which will not be materially adverse) and the absence
of notes, in the case of the six-month Financial Statements. The Financial
Statements are based on the books and records of the Company, and fairly present
the financial condition of the Company as of the respective dates they were
prepared and the results of the operations of the Company for the periods
indicated. The Company maintains a standard system of accounting established and
administered in accordance with GAAP.

 

Section 2.8 Undisclosed Liabilities. Neither the Company nor any Subsidiary has
any liabilities, obligations or commitments of any nature whatsoever, asserted
or unasserted, known or unknown, absolute or contingent, accrued or unaccrued,
matured or unmatured, or otherwise (“Liabilities”), except (a) those which are
adequately reflected or reserved against in the Balance Sheet as of the Balance
Sheet Date, and (b) those which have been incurred in the ordinary course of
business consistent with past practice since the Balance Sheet Date and which
are not, individually or in the aggregate, material in amount.

 

Section 2.9 Absence of MAE. Since the Balance Sheet Date, there has not been any
event, occurrence or development that has had, or could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. For
purposes of this Agreement, “Material Adverse Effect” means any event,
occurrence, fact, condition or change that is, or could reasonably be expected
to become, individually or in the aggregate, materially adverse to (a) the
business, results of operations, condition (financial or otherwise) or assets of
the Company and its Subsidiaries, taken as a whole, or (b) the ability of Seller
to consummate the transactions contemplated hereby on a timely basis.

 

 - 5 - 

 

 

Section 2.10 Employment and Employee Benefit Matters. Neither the Company nor
any Subsidiary has any current or prospective employees. The Company and each
Subsidiary is, and since January 1, 2016 has been, in compliance in all material
respects with: (i) all applicable employment laws and agreements regarding
hiring, employment, termination of employment, plant closings and mass layoffs,
employment discrimination, harassment, retaliation, and reasonable
accommodation, leaves of absence, terms and conditions of employment, wages and
hours of work, employee classification, employee health and safety, engagement
and classification of independent contractors, payroll taxes, and immigration
with respect to all former employees and independent contractors; and (ii) all
applicable laws relating to the relations between it and any labor organization,
trade union, work council, or other body representing employees of the Company
or any Subsidiary. Neither the Company nor any Subsidiary sponsors, maintains,
participates in, contributes to, has any obligation to contribute to or has any
Liability in respect of any Benefit Plan nor has the Company or any Subsidiary
sponsored, maintained, participated in, contributed to, been obligated to
contribute to or had any Liability in respect of any Benefit Plan, except as set
forth on Section 2.10 of the Disclosure Schedules. “Benefit Plan” means any
plan, program, policy, agreement or other arrangement that provides for
retirement, cash balance, savings, profit sharing, deferred compensation,
supplemental pension or savings, cash or equity incentive, other equity,
medical, dental, vision, health savings, health reimbursement, long-term care or
other health, life insurance, accidental death or dismemberment, or other
employee insurance, tuition reimbursement, severance, retention, perquisite,
fringe benefit or other employee benefit plan, program, policy, agreement or
other arrangement, whether or not subject to ERISA, whether written or oral, and
whether providing for direct or indirect or actual or contingent Liability. For
purposes of this Agreement, “Benefit Plan” shall include, but is not limited to,
a Pension Plan (an employee benefit plan that is or was subject to Title IV of
ERISA or Section 412 or 430 of the Code or Section 302 of ERISA) or
Multiemployer Plan (within the meaning set forth in Section 4001(a)(3) of
ERISA).

 

Section 2.11 Tax Representations. Except as disclosed in Section 2.11 of the
Disclosure Schedules:

 

(a) All Tax Returns required to be filed on or before the Closing Date by the
Company and any Subsidiary have been, or will be, timely filed. Such Tax Returns
are, or will be, true, complete and correct in all material respects. All
material Taxes due and owing by the Company and any Subsidiary (whether or not
shown on any Tax Return) have been, or will be, timely paid. All deficiencies
asserted, or assessments made, against the Company or any Subsidiary as a result
of any examinations by any Tax Authority have been fully paid. To Seller’s
knowledge, there are no pending or threatened federal, state, local or foreign
income or franchise Tax audits or assessments for or with respect to any
Liability in respect of Taxes of the Company or any Subsidiary, and there are no
liens for Taxes against any assets of the Company or any Subsidiary.

 

(b) To Seller’s knowledge, there is no examination, audit or administrative or
judicial proceeding pending, proposed or threatened against or with respect to
the Company and any Subsidiary (or in respect of the income or assets of the
Company and any Subsidiary) in respect of any Taxes or Tax Returns. No issue has
been raised in writing by any Tax Authority in any examination of the Company or
any Subsidiary that, if raised by such Tax Authority with respect to the same or
substantially similar facts arising in any other Tax period not so examined,
would result in a deficiency for such other period, if upheld. No claim has ever
been made by any Tax Authority in a jurisdiction where the Company, Seller or
any Subsidiary does not pay Tax or file Tax Returns, in writing to the Seller,
Company or any Subsidiary, that such entity is or may be subject to Tax in such
jurisdiction or that a Tax Return must be filed by or on behalf of the Company
or any Subsidiary in such jurisdiction.

 

 - 6 - 

 

 

(c) No waiver or extension of the statute of limitations or any extension of
time with respect to a Tax assessment, reassessment or deficiency has been given
with respect to any amount of Taxes of or with respect to the Company or any
Subsidiary or any Tax Returns of or with respect to the Company or any
Subsidiary, which period (after giving effect to such extension or waiver) has
not yet expired.

 

(d) No closing agreements, rulings or, to Seller’s knowledge, technical advice
memoranda, or, to Seller’s knowledge, similar agreements or rulings with respect
to Taxes or Tax Returns have been entered into or issued by any Tax Authority
with respect to any of the Company or any Subsidiary (or in respect of the
income or assets of the Company or any Subsidiary).

 

(e) Neither the Company nor any Subsidiary owns any assets that constitute
“United States real property interests” within the meaning of Section 897(c) of
the Code and the regulations promulgated thereunder.

 

(f) The amount of Liability of the Company or any Subsidiary for unpaid Taxes
for all periods ending on or before June 30, 2019 does not, in the aggregate,
exceed the amount of accruals for Taxes (excluding reserves for deferred Taxes)
reflected on the Financial Statements. The amount of Liability of the Company or
any Subsidiary for unpaid Taxes for all periods following the end of the recent
period covered by the Financial Statements will not, in the aggregate, exceed
the amount of accruals for Taxes (excluding reserves for deferred Taxes) as
adjusted for the passage of time in accordance with the past custom and practice
of the Company (and which accruals shall not exceed comparable amounts incurred
in similar periods in prior years).

 

(g) (i) The amount, as of August 31, 2019, of the “net operating loss deduction”
(within the meaning of Section 172 of the Code and the applicable Treasury
regulations thereunder), as calculated in accordance Section 2.11(g) of the
Disclosure Schedules, that may be carried forward or backward by the Company or
any Subsidiary (the “Company NOL”) is not less than Four Hundred Fifty Four
Million One Hundred Seventy Four Thousand Two Hundred Twenty Nine Dollars
($454,174,229).

 

(ii) Section 2.11(g) of the Disclosure Schedules accurately sets forth (i) the
dates of expiration of the Company NOL or any portion thereof and the amounts
expiring on each such date, (ii) a description of each limitation, if any, on
the amount or usage of the Company NOL under (A) Section 381, 382, 383 or 384 of
the Code or any regulation promulgated under any of such Sections (including
each limitation as a result of an “ownership change” within the meaning of
Section 382 of the Code and regulations thereunder and, for each ownership
change, the date and amount of the limitation and the methodology used to
calculate the limitation), (B) any regulation promulgated under Section 1502 of
the Code, or (C) any election made by or on behalf of the Company or such
Subsidiary, and (iii) information setting forth the states in which the Company
has net operating losses for state income tax purposes. Seller further
represents that it has not undergone an “ownership change” within the meaning of
Section 382 of the Code and regulations thereunder with regards to the Company
NOL.

 

 - 7 - 

 

 

(h) For purposes of this Agreement:

 

(i) “Taxes” means all federal, state, local, and foreign income, gross receipts,
sales, use, production, ad valorem, transfer, franchise, registration, profits,
license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, stamp, occupation,
premium, property (real or personal), real property gains, windfall profits,
customs, duties or other taxes, fees, assessments or charges of any kind
whatsoever, together with any interest, additions to tax or penalties with
respect thereto and any interest in respect of such additions or penalties.

 

(ii) “Tax Authority” means any Governmental Authority having jurisdiction over
the assessment, determination, collection, administration or imposition of any
Taxes.

 

(iii) “Tax Return” means any return, declaration, report, claim for refund,
information return, or statement or other document relating to Taxes, including
any schedule or attachment thereto, and including any amendment thereof.

 

Section 2.12 Company Contracts; Insurance.

 

(a) Section 2.12 of the Disclosure Schedules lists each contract, lease, deed,
mortgage, license, instrument, note, commitment, undertaking, indentures, joint
venture and any other agreement, commitment and legally binding arrangement,
whether written or oral (each, a “Contract”), to which the Company or any
Subsidiary is a party or by which the Company or any Subsidiary is bound or to
which any of their respective properties and assets are subject (including,
without limitation, any “side letters” entered into by Seller related to Equity
Interests or other assets owned by the Company or any Subsidiary), in all such
cases having a commitment of $100,000 or more annually (such Contracts set forth
in Section 2.12 of the Disclosure Schedules, being “Company Contracts”).

 

(b) Each Company Contract is valid and binding on the Company in accordance with
its terms and is in full force and effect. Neither the Company nor, to Seller’s
knowledge, any other party thereto is in breach of or default under (or is
alleged to be in breach of or default under), or has provided or received any
notice of any intention to terminate, any Company Contract which could,
individually or in the aggregate with other defaults or notices of termination,
reasonably be expected to cause a Material Adverse Effect. No event or
circumstance has occurred that, with notice or lapse of time or both, would
constitute an event of default under any Company Contract or result in a
termination thereof or would cause or permit the acceleration or other changes
of any right or obligation or the loss of any benefit thereunder, which could,
individually or in the aggregate with other defaults or notices of termination,
reasonably be expected to cause a Material Adverse Effect. Complete and correct
copies of each Company Contract (including all modifications, amendments, and
supplements thereto and waivers thereunder) have been made available to Buyer.

 

 - 8 - 

 

 

(c) Seller has valid and effective insurance policies with the carriers named
and providing the insurance coverage to the Company set forth in Section 2.12(c)
of the Disclosure Schedules. All such insurance policies are in full force and
effect, and neither of the Company nor Seller has received a notice of default
or intention not to renew with respect to any such insurance policies. At the
date hereof and at the Closing Date (if different), the Company will be a
“subsidiary” of Seller, as defined in the insurance policies, and as such, among
other things, the directors of the Company will be covered by the directors and
officers liability coverage policy of Seller.

 

Section 2.13 Title to Assets; Real Property. The Company (or its Subsidiaries)
has good and valid title to, or a valid leasehold interest in, all real property
and personal property and other assets reflected in the Financial Statements or
acquired after the Balance Sheet Date, other than properties and assets sold or
otherwise disposed of in the ordinary course of business consistent with past
practice since the Balance Sheet Date. All such properties and assets (including
leasehold interests) are free and clear of Encumbrances, other than Permitted
Encumbrances. Neither the Company nor any Subsidiary owns any real property. For
purposes of this Agreement, “Permitted Encumbrances” means (i) mechanics’,
carriers’, workmen’s, warehousemen’s, repairmen’s or other like liens arising in
the ordinary course of business which are not due and payable as of the Closing
Date, (ii) liens arising under original purchase price conditional sale
contracts and equipment leases with third parties entered into in the ordinary
course, (iii) liens for Taxes not yet due and payable and (iv) other
imperfections of title, restrictions or encumbrances of record, if any, which
liens, imperfections of title, restrictions or other encumbrances do not
materially impair the value or the continued use or occupancy and operation of
the specific assets to which they relate substantially in the manner currently
operated.

 

Section 2.14 Intellectual Property.

 

(a) Section 2.14(a) of the Disclosure Schedules lists all patents, patent
applications, trademark registrations and pending applications for registration,
copyright registrations and pending applications for registration, and internet
domain name registrations owned by the Company or any of its Subsidiaries. The
Company and its Subsidiaries own or have the right to use all Intellectual
Property necessary for the conduct of the Company’s and its Subsidiaries’
businesses as currently conducted (the “Company Intellectual Property”).

 

(b) (i) The conduct of the Company’s and its Subsidiaries’ businesses as
currently conducted does not infringe, misappropriate, or otherwise violate the
Intellectual Property of any Person, and (ii) no Person is infringing,
misappropriating, or otherwise violating any Company Intellectual Property.

 

 - 9 - 

 

 

(c) For purposes of this Agreement, “Intellectual Property” means any and all of
the following arising pursuant to the laws of any jurisdiction throughout the
world: (i) trademarks, service marks, trade names, and similar indicia of source
or origin, all registrations and applications for registration thereof, and the
goodwill connected with the use of and symbolized by the foregoing; (ii)
copyrights and all registrations and applications for registration thereof;
(iii) trade secrets and know-how; (iv) patents and patent applications; (v)
internet domain name registrations; and (vi) other intellectual property and
related proprietary rights.

 

Section 2.15 Ownership of Securities.

 

(a) The Shares have been duly authorized, are validly issued, fully paid and
non-assessable, and are owned of record and beneficially by Seller, free and
clear of all Encumbrances other than pursuant to applicable securities laws.
Upon consummation of the transactions contemplated by this Agreement, Buyer
shall own the Shares, free and clear of all Encumbrances other than pursuant to
applicable securities laws and pursuant to Encumbrances imposed by or on behalf
of Buyer.

 

(b) The Shares were issued in compliance with applicable laws. The Shares were
not issued in violation of the organizational documents of the Company or any
other agreement, arrangement or commitment to which Seller or the Company is a
party and are not subject to or in violation of any preemptive or similar rights
of any Person.

 

(c) The Shares constitute 20.10% of the outstanding shares of Common Stock of
the Company. Upon consummation of the transactions contemplated by this
Agreement, the Shares, together with the 799 shares of Common Stock of the
Company owned by Seller, shall constitute 100% of the total issued and
outstanding capital stock of the Company. Neither the Company nor Seller has or
is a party to any outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to any equity interests in the Company or obligating Seller
or the Company to issue or sell any capital stock of the Company (including
shares of Common Stock), or any other interest, in the Company. Other than the
organizational documents of the Company and the Stockholders’ Agreement (as
defined herein), there are no voting trusts, proxies or other agreements or
understandings in effect with respect to the voting or transfer of any of the
shares of Common Stock of the Company.

 

(d) Seller is the sole record and beneficial owner of each of the Notes and has
dispositive authority with respect to each of the Notes. The outstanding
principal balance on the Notes is set forth on Section 2.15(d) of the Disclosure
Schedules. The sale and delivery of the Notes to Buyer pursuant to this
Agreement will vest in Buyer legal and valid title to the Notes, free and clear
of all Encumbrances other than pursuant to applicable securities laws. Each of
the Notes was duly authorized by all necessary corporate action by the Company
and was issued and delivered against payment of the consideration therefor
specified therein. Each of the Notes are valid and binding obligations of the
Company, enforceable against the Company in accordance with its terms, subject
as to enforcement to applicable bankruptcy, insolvency, reorganization,
moratorium and similar laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

 

 - 10 - 

 

 

Section 2.16 Company Organizational Documents. The certificate of incorporation
and by-laws of the Company, each as amended to date, are set forth in Section
2.16(a) and (b), respectively, of the Disclosure Schedules. No action has been
taken to further amend, modify or repeal such certificate of incorporation and
by-laws of the Company, the same being in full force and effect in the attached
form as of the date hereof.

 

Section 2.17 Brokers. Except as set forth in Section 2.17 of the Disclosure
Schedules, no broker, finder, advisor or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of the Company or Seller.

 

Section 2.18 Non-Foreign Status. Seller is not a “foreign person” as that term
is used in Treasury Regulations Section 1.1445-2. The Company is not, nor has it
been, a United States real property holding corporation (as defined in Section
897(c)(2) of the Internal Revenue Code of 1986, as amended (“Code”)) during the
applicable period specified in Section 897(c)(1)(A) of the Code.

 

Section 2.19 No Other Representations or Warranties. Except for the
representations and warranties contained in this ARTICLE 2, Buyer acknowledges
that none of Seller, the Company or any other Person on behalf of the Company,
makes any other express or implied representation or warranty whatsoever, and
specifically, that none of Seller, the Company or any other Person on behalf of
the Company makes any representation or warranty with respect to (i) any
projections, estimates or budgets delivered or made available to Buyer or any of
its affiliates or representatives of future revenues, results of operations (or
any component thereof), cash flows or financial condition (or any component
thereof) of the Company or Seller or (ii) the future business and operations of
the Company and Seller, including in the case of (i) and (ii) with respect to
any information, documents, projections, forecasts or other materials made
available to Buyer or its affiliates and representatives in certain management
presentations in expectation of the transactions contemplated by this Agreement,
and Buyer has not relied on any such information or any representation or
warranty not set forth in ARTICLE 2.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller that the statements contained in this
ARTICLE 3 are true and correct as of the date hereof. For purposes of this
ARTICLE 3, “Buyer’s knowledge” shall mean the actual or constructive knowledge
of any director or officer of Buyer, after due inquiry.

 

Section 3.1 Organization and Authority of Buyer; Enforceability. Buyer is a
limited liability company duly organized, validly existing and in good standing
under the laws of the state of Delaware. Buyer has full limited liability
company power and authority to enter into this Agreement and the documents to be
delivered hereunder, to carry out its obligations hereunder and to consummate
the transactions contemplated hereby. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder and the
consummation of the transactions contemplated hereby have been duly authorized
by all requisite corporate action on the part of Buyer. This Agreement and the
documents to be delivered hereunder have been duly executed and delivered by
Buyer, and (assuming due authorization, execution and delivery by Seller) this
Agreement and the documents to be delivered hereunder constitute legal, valid
and binding obligations of Buyer enforceable against Buyer in accordance with
their respective terms, subject as to enforcement to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws of general application
relating to or affecting creditors’ rights and to general equitable principles.

 

 - 11 - 

 

 

Section 3.2 No Conflicts; Consents. The execution, delivery and performance by
Buyer of this Agreement and the documents to be delivered hereunder, and the
consummation of the transactions contemplated hereby, do not and will not: (a)
violate or conflict with the certificate of incorporation, by-laws or other
organizational documents of Buyer; or (b) violate or conflict with any judgment,
order, decree, statute, law, ordinance, rule or regulation applicable to Buyer.
No consent, approval, waiver or authorization is required to be obtained by
Buyer from any Person in connection with the execution, delivery and performance
by Buyer of this Agreement and the consummation of the transactions contemplated
hereby.

 

Section 3.3 Investment Purpose. Buyer is acquiring the Securities solely for its
own account for investment purposes and not with a view to, or for offer or sale
in connection with, any distribution thereof. Buyer acknowledges that the
Securities are not registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws, and that the Securities may not
be transferred or sold except pursuant to the registration provisions of the
Securities Act or pursuant to an applicable exemption therefrom and subject to
state securities laws and regulations, as applicable.

 

Section 3.4 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Section 3.5 Legal Proceedings. There is no Action pending or, to Buyer’s
knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. No event has occurred or circumstances exist
that may give rise or serve as a basis for any such Action.

 

Section 3.6 Investment Representations.

 

(a) Buyer is an “accredited investor” within the meaning of Rule 501 of
Regulation D under the Securities Act;

 

(b) Buyer is able to financially bear the risks of loss of its entire investment
in the Shares issuable in consideration of the Purchase Price hereunder;

 

(c) Buyer is acquiring the Shares for its own account and not with a view to or
for sale in connection with any distribution thereof;

 

(d) Buyer understands and consents to the placement of a legend on any
certificate or other document evidencing Shares stating that such Shares have
not been registered under the Securities Act and setting forth or referring to
the restrictions on transferability and sale thereof; and

 

 - 12 - 

 

 

(e) Buyer has sufficient knowledge and experience in financial and business
matters to evaluate the merits and risks associated with such purchase of the
Shares and to make an informed investment decision with respect thereto and has
consulted with its own advisors with respect to the purchase of the Shares.
Buyer acknowledges and agrees that it is not relying upon any representations or
warranties of Seller except the representations and warranties specifically set
forth in this Agreement.

 

ARTICLE 4

 

CLOSING DELIVERIES

 

Section 4.1 Seller’s Deliveries. At the Closing, Seller shall deliver to Buyer,
or cause the Company to deliver to the Buyer, as applicable, the following:

 

(a) A stock certificate or certificates evidencing the Shares, free and clear of
Encumbrances, duly endorsed in blank or accompanied by stock powers or other
instruments of transfer duly executed in blank and with all required stock
transfer tax stamps affixed.

 

(b) The agreement relating to the assignment and assumption of each of the
Notes, in the form attached hereto as Exhibit B (the “Note Assignment”), each
executed by Seller and the Company.

 

(c) The stockholders agreement, in the form attached hereto as Exhibit C (the
“Stockholders Agreement”), executed by the Company and Seller.

 

(d) A written consent or certified resolutions as adopted by the Company’s Board
of Directors, effective simultaneously with the Closing, increasing the size of
its Board of Directors to five (5) members and appointing the five (5)
individuals named in Section 2.01 of the Stockholders’ Agreement to the
Company’s Board of Directors.

 

(e) A certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Seller certifying as to (i) the resolutions of the board of
directors (or equivalent managing body) of Seller, duly adopted and in effect,
which authorize the execution, delivery and performance of this Agreement and
the transactions contemplated hereby, and (ii) the names and signatures of the
officers of Seller authorized to sign this Agreement and the documents to be
delivered hereunder.

 

(f) A certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Company certifying as to (i) the resolutions of the board of
directors (or equivalent managing body) of Company, duly adopted and in effect,
which authorize the execution, delivery and performance of the Stockholders’
Agreement and the Note Assignment, and (ii) the names and signatures of the
officers of Company authorized to sign the Stockholders’ Agreement and the Note
Assignment and the documents to be delivered thereunder.

 

 - 13 - 

 

 

(g) A certificate meeting the requirements of IRS Notice 2018-29 and Treasury
Regulations Section 1.1445-2(b) that Seller is not a foreign person within the
meaning of Section 1445 of the Code.

 

Section 4.2 Buyer’s Deliveries. At the Closing, Buyer shall deliver the
following to Seller:

 

(a) The Purchase Price, paid in accordance with Section 1.2 of this Agreement.

 

(b) The Note Assignment, executed by Buyer.

 

(c) The Stockholders’ Agreement, executed by Buyer.

 

(d) A certificate of the Secretary or Assistant Secretary (or equivalent
officer) of Buyer certifying as to (i) the resolutions of the board of directors
(or equivalent managing body) of Buyer (or an authorized committee thereof),
duly adopted and in effect, which authorize the execution, delivery and
performance of this Agreement and the transactions contemplated hereby, and (ii)
the names and signatures of the officers of Buyer authorized to sign this
Agreement and the documents to be delivered hereunder.

 

ARTICLE 5

 

INDEMNIFICATION

 

Section 5.1 Survival of Representations and Covenants. Except as set forth in
the next sentence with respect to Buyer Fundamental Representations (as defined
herein) and Seller Fundamental Representations (as defined herein), the
representations and warranties of Seller and Buyer contained in this Agreement
and the certificates delivered pursuant to this Agreement shall survive for a
period of two (2) years following the Closing Date, and thereafter shall be of
no further force or effect. Notwithstanding the foregoing, the Buyer Fundamental
Representations and Seller Fundamental Representations shall survive the Closing
Date until the expiration of the applicable statute of limitations with respect
thereto (giving effect to any waiver, mitigation or extension thereof) plus 60
days. All covenants and agreements contained in this Agreement and the
certificates delivered pursuant to this Agreement shall survive the Closing Date
in accordance with their terms. Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching party to the breaching
party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of the relevant representation or
warranty and such claims shall survive until finally resolved.

 

Section 5.2 Indemnification By Seller. Subject to the other terms and conditions
of this ARTICLE 5, Seller shall defend, indemnify and hold harmless Buyer, its
affiliates and their respective stockholders, directors, officers and employees
(“Buyer Indemnified Parties”) from and against:

 

(a) all claims, judgments, damages, liabilities (including Tax liabilities),
settlements, losses, costs and expenses, including attorneys’ fees and
disbursements (a “Loss”), arising from or attributable to any inaccuracy in or
breach of any of the representations or warranties of Seller contained in
Section 2;

 

 - 14 - 

 

 

(b) any Loss arising from or attributable to the termination of the Company’s
Benefit Plan; or

 

(c) any Loss arising from or relating to any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by Seller pursuant to this
Agreement or any document to be delivered by Seller hereunder (i) that is not a
breach of any representation or warranty of Seller contained in Article 2 to the
extent covered by Section 5.2(a) or (ii) which is not a Loss under Section
5.2(b). Seller covenants not to file any bankruptcy petition before the 95th day
after the date of the settlement payment to the Pension Benefit Guaranty
Corporation under the Settlement Agreement, dated as of September 27, 2019

 

(d) , between Seller and the Pension Benefit Guaranty Corporation.

 

Section 5.3 Indemnification By Buyer. Subject to the other terms and conditions
of this ARTICLE 5, Buyer shall defend, indemnify and hold harmless Seller, its
affiliates and their respective stockholders, directors, officers and employees
(“Seller Indemnified Parties”) from and against:

 

(a) All Losses arising from or attributable to any inaccuracy in or breach of
any of the representations or warranties of Buyer contained in Section 3 of this
Agreement; or

 

(b) any Loss arising from or relating to any breach or non-fulfillment of any
covenant, agreement or obligation to be performed by Buyer pursuant to this
Agreement or any document to be delivered hereunder that are not a breach of any
representation or warranty of Buyer contained in Article 3 to the extent covered
by Section 5.3(a).

 

Section 5.4 Limitation of Indemnification.

 

(a) Limitations on the Buyer’s Indemnification. Subject to Section 5.4(b), with
respect to indemnification for any Losses pursuant to Section 5.2(a), Seller
shall not have any liability under Section 5.2(a) unless the aggregate amount of
Losses to all Buyer Indemnified Parties exceeds the Seller Basket (as defined
herein) and then Seller shall be required to pay or be liable for all such
Losses from the first dollar, and no amounts of indemnity shall be payable by
Seller which exceed the Seller Indemnity Cap (as defined herein).

 

(b) Seller Basket and Seller Indemnity Cap Not Applicable.

 

(i) Subject to Section 5.4(b)(ii), with respect to indemnification for any
Losses based upon, attributable to or resulting from any inaccuracy in or breach
of any Seller Fundamental Representations, Losses under Sections 5.2(b) or (c),
or arising from fraud, criminal activity or willful misconduct on the part of a
party hereto in connection with the transactions contemplated by this Agreement,
the Seller Basket and the Seller Indemnity Cap shall not apply to any such
Losses and Seller shall be liable for the full amount thereof, but not to exceed
an amount equal to the Purchase Price.

 

 - 15 - 

 

 

(ii) Notwithstanding anything contained in this Agreement, including Section
5.4(b)(i), no Losses shall arise from or be attributable to any inaccuracy in or
breach of any of the representations or warranties of Seller contained in
Section 2.11(g), including, for the avoidance of doubt, clause (ii) of Section
2.11(g), unless Company NOL is in the aggregate less than Two Hundred Fifty
Million Dollars ($250,000,000).

 

(c) Limitations on Seller’s Indemnification. Subject to Section 5.4(d), with
respect to indemnification for any Losses pursuant to Sections 5.3(a), Buyer
shall not have any liability under Section 5.3(a) unless the aggregate amount of
Losses to all Seller Indemnified Parties exceeds the Buyer Basket (as defined
herein) and then Buyer shall be required to pay or be liable for all such Losses
from the first dollar, and no amounts of indemnity shall be payable by Buyer
which exceed the Buyer Indemnity Cap (as defined herein).

 

(d) Buyer Basket and Buyer Indemnity Cap Not Applicable. Notwithstanding
anything herein to the contrary, with respect to indemnification for any Losses
based upon, attributable to or resulting from any inaccuracy in or breach of any
Buyer Fundamental Representations or arising from fraud, criminal activity or
willful misconduct on the part of a party hereto in connection with the
transactions contemplated by this Agreement, the Buyer Basket and the Buyer
Indemnity Cap shall not apply to any such Losses and Buyer shall be liable for
the full amount thereof, but not to exceed an amount equal to the Purchase
Price.

 

(e) Certain Definitions. For purposes of this Agreement:

 

(i) “Buyer Basket” means One Hundred Seventy-Five Thousand Six Hundred
Twenty-Seven Dollars ($175,627).

 

(ii) “Buyer Indemnity Cap” means Seven Million Twenty-Five Thousand Eighty
Dollars ($7,025,080).

 

(iii) “Buyer Fundamental Representations” means Buyer’s representations and
warranties set forth in Sections 3.1 (Organization and Authority of Buyer;
Enforceability), 3.4 (Brokers) and 3.6 (Investment Representations).

 

(iv) “Seller Basket” means One Hundred Seventy-Five Thousand Six Hundred
Twenty-Seven Dollars ($175,627).

 

(v) “Seller Indemnity Cap” means Seven Million Twenty-Five Thousand Eighty
Dollars ($7,025,080).

 

(vi) “Seller Fundamental Representations” means Seller’s representations and
warranties set forth in Sections 2.1 (Organization and Authority of Seller;
Enforceability), 2.2 (Organization, Authority and Qualification of the Company),
2.11(g) (Company NOL), 2.15 (Ownership of Securities) and 2.17 (Brokers).

 

 - 16 - 

 

 

(f) Materiality Scrape. For purposes of this ARTICLE 5, any inaccuracy in or
breach of any representation or warranty shall be determined without regard to
any materiality, Material Adverse Effect or other similar qualification
contained in or otherwise applicable to such representation or warranty.

 

(g) No Duplications. Any liability for indemnification under this ARTICLE 5
shall be determined without duplication of recovery by reason of the state of
facts giving rise to such liability constituting a breach of more than one
representation, warranty, covenant or agreement. Without limiting the generality
of the preceding sentence, if a single statement of facts, condition or event
constitutes a breach of more than one representation, warranty, covenant or
agreement which is subject to the indemnification obligations in Section 5.2 or
Section 5.3 of this Agreement or the Note Assignment, no recovery of duplicative
Losses shall be allowed.

 

Section 5.5 Indemnification Procedures. Whenever any claim shall arise for
indemnification hereunder, the party entitled to indemnification (the
“Indemnified Party”) shall promptly provide written notice of such claim to the
other party (the “Indemnifying Party”). The failure to give such prompt written
notice shall not, however, relieve the Indemnifying Party of its indemnification
obligations, except and only to the extent that (i) the Indemnifying Party
forfeits rights or defenses by reason of such failure or (ii) such failure or
delay shall have adversely affected the Indemnifying Party’s ability to defend
against, settle or satisfy any Third-Party Claim (as defined herein) for which
the Indemnified Party is entitled to indemnification hereunder. In connection
with any claim giving rise to indemnity hereunder resulting from or arising out
of any Action by a Person who is not a party to this Agreement (a “Third-Party
Claim”), the Indemnifying Party, at its sole cost and expense and upon written
notice to the Indemnified Party, may assume the defense of any such Third-Party
Claim with counsel reasonably satisfactory to the Indemnified Party, which shall
include Loeb & Loeb LLP and Norton Rose Fulbright US LLP. The Indemnified Party
shall be entitled to participate in the defense of any such Action, with its
counsel and at its own cost and expense. If the Indemnifying Party does not
assume the defense of any such Action, the Indemnified Party may, but shall not
be obligated to, defend against such Third-Party Claim in such manner as it may
deem appropriate, including, but not limited to, settling such Third-Party
Claim, after giving notice of it to the Indemnifying Party, on such terms as the
Indemnified Party may deem appropriate and no action taken by the Indemnified
Party in accordance with such defense and settlement shall relieve the
Indemnifying Party of its indemnification obligations herein provided with
respect to any damages resulting therefrom. The Indemnifying Party shall not
settle any Third-Party Claim without the Indemnified Party’s prior written
consent (which consent shall not be unreasonably withheld or delayed).

 

Section 5.6 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this ARTICLE 5, the Indemnifying
Party shall satisfy its obligations within thirty (30) Business Days of such
final, non-appealable adjudication by wire transfer of immediately available
funds. The parties hereto agree that should an Indemnifying Party not make full
payment of any such obligations within such thirty (30) Business Day period, any
amount payable shall accrue interest from and including the date of agreement of
the Indemnifying Party or final, non-appealable adjudication to but excluding
the date such payment has been made at a rate per annum equal to five (5)%. Such
interest shall be calculated daily on the basis of a three hundred sixty five
(365) day year and the actual number of days elapsed, without compounding.

 

 - 17 - 

 

 

Section 5.7 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for all purposes, unless otherwise required by
Law.

 

Section 5.8 Cumulative Remedies. The rights and remedies provided in this
ARTICLE 5 in connection with Losses arising from or relating to any breach of
representation or warranty, or breach or non-fulfillment of any covenant,
agreement or obligation to be performed by either party pursuant to this
Agreement are cumulative and are in addition to and not in substitution for any
other rights and remedies available at law or in equity or otherwise, including
the right to seek specific performance, rescission or restitution, none of which
rights or remedies shall be affected or diminished hereby. Notwithstanding
anything else contained herein, neither party shall seek, nor shall any party be
liable for, punitive or exemplary damages, under any tort, contract, equity, or
other legal theory, with respect to any breach (or alleged breach) of this
Agreement or any provision hereof or any matter otherwise relating hereto or
arising in connection herewith. Nothing in this ARTICLE 5 shall limit any
Person’s right to seek and obtain any equitable relief to which any Person shall
be entitled or to seek any remedy on account of any party’s fraudulent, criminal
or intentional misconduct.

 

ARTICLE 6

 

MISCELLANEOUS

 

Section 6.1 Expenses. Except as otherwise provided in Section 1.4, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby shall be paid by the party incurring such costs and
expenses.

 

Section 6.2 Further Assurances. Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement.

 

 - 18 - 

 

 

Section 6.3 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 6.3):

 

  If to Seller: GlassBridge Enterprises, Inc.     510 Madison Ave, 9th Floor    
New York, New York 10022     Facsimile:     E-mail: dstrauss@glassbridge.com    
Attention: Chief Executive Officer         with a copy (which shall not
constitute notice) to:           Loeb & Loeb LLP     345 Park Avenue     New
York, New York 10154     Facsimile: (212) 656-1076     E-mail:
lrothenberg@loeb.com     Attention: Lloyd L. Rothenberg, Esq.         If to
Buyer: ORIX Corporation USA     1717 Main Street, Suite 1100     Dallas, Texas
75201     E-mail: Benjamin.Price@orix.com     Attention: Benjamin Price,
Assistant General Counsel           ORIX Corporation USA     280 Park Avenue    
New York, NY 10017     E-mail: Gregory.Raykher@orix.com     Attention: Gregory
Raykher           ORIX Corporation USA     280 Park Avenue     New York, NY
10017     E-mail: Neil.Winward@orix.com     Attention: Neil Winward         with
a copy (which shall not constitute notice) to:           Norton Rose Fulbright
US LLP     1301 Avenue of the Americas     New York, New York 10019    
Facsimile: (212) 318-3400     E-mail: sheldon.nussbaum@nortonrosefulbright.com  
  Attention: Sheldon G. Nussbaum, Esq.

 

Section 6.4 Headings. The headings in this Agreement are for reference only and
shall not affect the interpretation of this Agreement.

 

 - 19 - 

 

 

Section 6.5 Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon such determination that any term or other provision is
invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify the Agreement so as to effect the original intent of the parties
as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

Section 6.6 Entire Agreement. This Agreement and the documents to be delivered
hereunder constitute the sole and entire agreement of the parties to this
Agreement with respect to the subject matter contained herein, and supersede all
prior and contemporaneous understandings and agreements, both written and oral,
with respect to such subject matter. In the event of any inconsistency between
the statements in the body of this Agreement and those in documents to be
delivered hereunder, the Exhibits and Disclosure Schedules (other than an
exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

 

Section 6.7 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed. No assignment shall relieve the
assigning party of any of its obligations hereunder.

 

Section 6.8 No Third-Party Beneficiaries. Except as provided in ARTICLE 5, this
Agreement is for the sole benefit of the parties hereto and their respective
successors and permitted assigns and nothing herein, express or implied, is
intended to or shall confer upon any other Person any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

Section 6.9 Amendment and Modification. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by each party hereto.

 

Section 6.10 Waiver. No waiver by any party of any of the provisions hereof
shall be effective unless explicitly set forth in writing and signed by the
party so waiving. No waiver by any party shall operate or be construed as a
waiver in respect of any failure, breach or default not expressly identified by
such written waiver, whether of a similar or different character, and whether
occurring before or after that waiver. No failure to exercise, or delay in
exercising, any right, remedy, power or privilege arising from this Agreement
shall operate or be construed as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege.

 

Section 6.11 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without giving effect
to any choice or conflict of law provision or rule (whether of the State of New
York or any other jurisdiction).

 

Section 6.12 Submission to Jurisdiction. Any legal suit, action or proceeding
arising out of or based upon this Agreement or the transactions contemplated
hereby may be instituted in the federal courts of the United States of America
or the courts of the State of New York in each case located in the city of New
York and county of New York, and each party irrevocably submits to the exclusive
jurisdiction of such courts in any such suit, action or proceeding.

 

 - 20 - 

 

 

Section 6.13 Waiver of Jury Trial. Each party acknowledges and agrees that any
controversy which may arise under this Agreement is likely to involve
complicated and difficult issues and, therefore, each such party irrevocably and
unconditionally waives any right it may have to a trial by jury in respect of
any legal action arising out of or relating to this Agreement or the
transactions contemplated hereby.

 

Section 6.14 Specific Performance. The parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity. Each party hereto (i) agrees that it shall not
oppose the granting of such specific performance or relief and (ii) hereby
irrevocably waives any requirements for the security or posting of any bond in
connection with such relief.

 

Section 6.15 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

 

[Signature Page Follows]

 

 - 21 - 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

  SELLER:       GlassBridge Enterprises, Inc.         By:     Name: Daniel
Strauss   Title: Chief Executive Officer and Chief     Operating Officer        
BUYER:       ORIX PTP HOLDINGS, LLC         By: ORIX Corporate Capital Inc.,  
its sole member         By:     Name: Paul E. Wilson   Title: Chief Financial
Officer

 

   

 

 

Exhibit A

 

Allocation Schedule

 

The Purchase Price shall be allocated as follows:

 

Shares  $4,562,700  Levy Note  $9,000,000  Sport-BLX Note  $4,000,000 

 

   

 

 

Exhibit B

 

Form of Note Assignment

 

   

 

 

Exhibit C

 

Form of Stockholders’ Agreement

 

   

 

 